      Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 1 of 6



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

LOYDE BELL,                                    §
                                               §
       Plaintiff,                              §
                                               §
V.                                             §    CIVIL ACTION NO. ________________
                                               §
GEOVERA SPECIALTY INSURANCE                    §
COMPANY, TEAM ONE ADJUSTING                    §
SERVICES, LLC, GAIL LOCKWOOD                   §
AND RAMIRO CAZAS,                              §
                                               §
       Defendants.


            DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera” or “Defendant”) files this Notice of Removal to the United States District

Court for the Southern District of Texas, Houston Division, on the basis of diversity of

citizenship and amount in controversy and respectfully shows:

                     I.      FACTUAL AND PROCEDURAL BACKGROUND

       1.     On September 20, 2019, Plaintiff Loyde Bell filed his Original Petition, styled

Loyde Bell v. GeoVera Specialty Insurance Company, Team One Adjusting Services LLC, Gail

Lockwood and Ramiro Cazas, Cause No. 2019-68596, in the 133rd Judicial District Court, Harris

County, Texas. The lawsuit arises out of a claim Plaintiff made for damages to his property

under an insurance policy issued by GeoVera.


DEFENDANT’S NOTICE OF REMOVAL – Page 1
7437957v1
08917.443
        Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 2 of 6



        2.     Plaintiff served GeoVera with a copy of the Plaintiff’s Original on September 27,

2019.

        3.     Defendant Ramiro Cazas was served on October 2, 2019.

        4.     Defendant Gail Lockwood was served on October 8, 2019.

        5.     GeoVera’s Answer was filed on October 28, 2019.

        6.     Ramiro Cazas’ Answer was filed on October 28, 2019.

        7.     GeoVera files this notice of removal within 30 days of receiving Plaintiff’s

Citation and Original Petition. See 28 U.S.C. § 1446(b). This Notice of Removal is being filed

within one year of the commencement of this action. Id. All process, pleadings, and orders in

the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a). A copy of

this Notice is also concurrently being filed with the state court and served upon Plaintiff.

        8.     As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

        Exhibit A:     Index of Matters Being Filed

        Exhibit B:     Docket Sheet

        Exhibit C:     Plaintiff’s Original Petition

        Exhibit D:     Civil Process Pickup Form

        Exhibit E:     Citation served on GeoVera Specialty Insurance Company

        Exhibit F:     Citation served on Gail Lockwood

        Exhibit G:     Citation served on Ramiro Cazas



DEFENDANT’S NOTICE OF REMOVAL – Page 2
7437957v1
08917.443
      Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 3 of 6



       Exhibit H:      Defendant GeoVera Specialty Insurance Company’s and Ramiro
                       Cazas’ Original Answer to Plaintiff’s Original Petition

       Exhibit I:      List of Parties and Counsel

                                II.     BASIS FOR REMOVAL

       9       Removal is proper based on diversity of citizenship under 28 U.S.C.

§§ 1332(a)(1), 1441(a), and 1446.

A.     Plaintiff and Defendant GeoVera are diverse.

       10.     Plaintiff Loyde Bell is an individual residing in Harris County, Texas;

       11.     Defendant, GeoVera Specialty Insurance Company is incorporated under the

laws of the State of California, with its principal place of business in Fairfield, California.

GeoVera is therefore not a citizen of the State of Texas for diversity purposes.

       12.     Thus, this lawsuit is between citizens of different states, and there is complete

diversity of citizenship between Plaintiff and GeoVera.

       13.     Defendant Team One Adjusting Services, LLC is and was at the time the

lawsuit was filed, a company with its principal place of business in Texas Concerning the claims

against Team One, however, it is GeoVera’s position that Plaintiff improperly and/or

fraudulently joined Team One. Because of this improper joinder, the Court must disregard Team

One’s Texas citizenship to evaluate diversity in this matter. Moreover, at the time of this filing,

Team One has not been served.

       14.     Defendant Ramiro Cazas is and was at the time the lawsuit was filed a citizen

and resident of California.




DEFENDANT’S NOTICE OF REMOVAL – Page 3
7437957v1
08917.443
       Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 4 of 6



           15.   Defendant Gail Lockwood is and was at the time the lawsuit was filed a citizen

and resident of Florida.

           16.   Pursuant to all applicable provisions of Texas Insurance Code Section 542A,

GeoVera accepts the liability of Team One, Lockwood and Cazas and pursuant to this election,

GeoVera immediately seeks their dismissal with prejudice as parties to this matter.              This

election further supports the complete diversity of the Plaintiff and GeoVera, the insurance

carrier.

B.         The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
           Matter Jurisdiction.

           14.   This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiff’s Original Petition expressly alleges that “Plaintiff is seeking monetary relief over

$200,000 but not more than $1,000,000.” (Pl’s Orig. Pet. ¶7). Thus, the express allegations in

the Petition exceed the amount in controversy threshold of $75,000.00.

                  III.     THIS REMOVAL IS PROCEDURALLY CORRECT

           15.   GeoVera received service of this lawsuit on September 27, 2019. Thus, GeoVera

is filing this Notice within the 30-day time period required by 28 U.S.C. § 1446(b).

           16.   Venue is proper in this District and Division under 28 U.S.C. §1446(a) because

this District and Division embrace the county in which the state action has been pending, and a

substantial part of the events giving rise to Plaintiff’s claims allegedly occurred in this District

and Division.

           17.   Pursuant to 28 U.S.C. §1446(a), all pleadings, process, orders, and all other filings

in the state court action are attached to this Notice.



DEFENDANT’S NOTICE OF REMOVAL – Page 4
7437957v1
08917.443
      Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 5 of 6



       18.     Promptly after GeoVera files this Notice of Removal, written notice of the filing

will be given to Plaintiff pursuant to 28 U.S.C. §1446(d).

       19.     Promptly after GeoVera files this Notice of Removal, a true and correct copy of

same will be filed with the Clerk of the Harris County District Court pursuant to 28 U.S.C.

§1446(d).

                                          CONCLUSION

       20.     Based upon the foregoing, the exhibits submitted in support of this removal, and

other documents filed contemporaneously with this Notice of Removal, Defendant GeoVera

hereby removes this case to this Court for trial and determination.



                                             Respectfully submitted,

                                             /s/ Rhonda J. Thompson
                                             Rhonda J. Thompson
                                             State Bar No. 24029862
                                             So. Dist. No.: 17055

                                             THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                             700 N. Pearl Street, 25th Floor
                                             Dallas, Texas 75201
                                             Telephone: (214) 871-8200
                                             Facsimile: (214) 871-8209
                                             Email: rthompson@thompsoncoe.com

                                             COUNSEL FOR DEFENDANT
                                             GEOVERA SPECIALTY INSURANCE
                                             SERVICES




DEFENDANT’S NOTICE OF REMOVAL – Page 5
7437957v1
08917.443
      Case 4:19-cv-04238 Document 1 Filed on 10/28/19 in TXSD Page 6 of 6



                               CERTIFICATE OF SERVICE

        This is to certify that on the 28th day of October, 2019, a true and correct copy of the
foregoing was delivered to the following counsel of record in accordance with the Federal Rules
of Civil Procedure:

       Michael A. Downey
       Mostyn Law
       3810 West Alabama Street
       Houston, TX 77027
       Facsimile: (713) 714-1111
       MADDocketEfile@mostynlaw.com
             Attorney for Plaintiff



                                            /s/ Rhonda J. Thompson
                                            Rhonda J. Thompson




DEFENDANT’S NOTICE OF REMOVAL – Page 6
7437957v1
08917.443
